Order, entered on April 19, 1962, granting plaintiffs' motion for summary judgment in this negligence action, unanimously reversed on the law, with $20 costs and disbursements to appellants and the motion denied. It cannot be said on the record before us that there is no triable issue as to negligence on the part of defendants. An issue is presented as to whether the driver of defendants' panel truck could, in the exercise of ordinary care and in view of the existing circumstances, have brought his vehicle to a stop in time to avoid running into the plaintiffs' automobile. Concur — Rabin, J. P., Yalente, Stevens, Eager and JBergan, JJ.